                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 CAITLIN O’CONNOR,                                   )
                                                     )
         Plaintiff,                                  )   No. 3:20-cv-00628
                                                     )
 v.                                                  )   District Judge Richardson
                                                     )
                                                     )   Magistrate Judge Frensley
 THE LAMPO GROUP, LLC a/k/a                          )
 RAMSEY SOLUTIONS,                                   )   Jury Demand
                                                     )
         Defendant.                                  )

                       JOINT CASE RESOLUTION STATUS REPORT

        The parties, by and through the undersigned counsel and pursuant to the Initial Case

Management Order (Doc. 12), report to the Court that counsel for the parties have conferred and

discussed the potential for resolution. The parties do not believe that this case is well-suited for

settlement at this time. Pending before the Court is Defendant’s Motion to Dismiss (Doc. 20).

Also, the parties have a discovery dispute that the Court addressed this week and instructed the

parties to continue to confer about disputed issues (Doc. 27). As these pending issues continue to

shape the trajectory of the case, the parties believe resolution at this stage is premature. The parties

will continue to meet and confer about resolution of the case once they have engaged in more

discovery.




      Case 3:20-cv-00628 Document 28 Filed 03/19/21 Page 1 of 3 PageID #: 303
                                Respectfully submitted,


                                /s/Leslie Sanders
                                Leslie Sanders (TN #18973)
                                Daniel Crowell (TN #31485)
                                WEBB SANDERS PLLC
                                611 Commerce Street
                                Suite 3102
                                Nashville, TN 37203
                                Telephone: (615) 915-3300
                                Fax: (866) 277-5494
                                lsanders@webbsanderslaw.com
                                dcrowell@webbsanderslaw.com

                                Attorneys for Defendant



                                s/ Anne Bennett Hunter
                                Anne Bennett Hunter BPR # 022407
                                Heather Moore Collins BPR # 026099
                                Ashley Shoemaker Walter BPR #037651
                                Collins & Hunter PLLC
                                7000 Executive Center Drive, Suite 320
                                Brentwood, TN 37027
                                Telephone: 615-724-1996
                                Fax: 615-691-7019
                                heather@collinshunter.com
                                anne@collinshunter.com
                                ashley@collinshunter.com

                                Attorneys for Plaintiff




                                   2

Case 3:20-cv-00628 Document 28 Filed 03/19/21 Page 2 of 3 PageID #: 304
                               CERTIFICATE OF SERVICE

       I certify that, on March 19, 2021, I caused a copy of the foregoing document to be filed

through the Court’s CM/ECF system, which will automatically notify and send a copy of the

document to:

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
Collins & Hunter PLLC

Attorneys for Plaintiff



                                                           /s/Daniel Crowell
                                                           Daniel Crowell (TN #31485)
                                                           Attorney for Defendant




                                               3

    Case 3:20-cv-00628 Document 28 Filed 03/19/21 Page 3 of 3 PageID #: 305
